--------------------------------------------------------------------------------

Exhibit 10.32


 
PERFORMANCE SHARE UNIT AGREEMENT
UNDER THE
CAL DIVE INTERNATIONAL, INC. 2013 STOCK INCENTIVE PLAN




THIS AGREEMENT (the "Agreement") is effective as of January 22, 2014 by and
between Cal Dive International, Inc., a Delaware corporation ("Cal Dive"), and
«Name_» (the "Award Recipient").
WHEREAS, the Company maintains the 2013 Stock Incentive Plan (the "Plan"), under
which the Compensation Committee of the Board of Directors of the Company (the
"Committee") may, among other things, grant stock-based economic incentives to
employees of Cal Dive and its subsidiaries (collectively, the "Company") as the
Committee may determine, subject to terms, conditions, or restrictions as it may
deem appropriate;
WHEREAS, pursuant to the Plan, the Committee has determined to award performance
share units to the Award Recipient.
NOW, THEREFORE, in consideration of the premises, of the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
1.
AWARD OF UNITS
1.1            The Committee hereby awards to the Award Recipient «Shares»
performance share units (the "Units"), which constitute Other Stock-Based Awards
under the Plan.  The Award Recipient has the opportunity to earn up to 200% of
the Units granted hereby based on the Company's achievement of the performance
criteria described in Section 2.
1.2            The Units granted hereunder are subject to the terms, conditions,
and restrictions set forth in the Plan and in this Agreement.  The definition of
all capitalized terms used herein and not otherwise defined herein shall be as
provided in the Plan.
2.
PERFORMANCE GOALS
2.1            Depending on the Company's achievement of the performance goals
specified in Section 2.2 during the period beginning January 1, 2014 and ending
December 31, 2016 (the "Performance Period"), the Award Recipient shall be
entitled to a payment equal to the value of the Units determined pursuant to
Section 2.3 if the Award Recipient remains actively employed with the Company
through the end of the Performance Period, except as otherwise provided in
Section 3.
2.2            The amount paid with respect to the Units shall be based upon the
Company's total stockholder return relative to the total stockholder return of
the Company's "Peer Group" listed on Schedule A attached hereto ("Relative TSR")
in accordance with the following matrix:
Performance Level
Cal Dive's Percentile
Rank
Payout as % of Target Award
(+TSR for DVR)
Payout as % of Target Award
(-TSR for DVR)
Maximum
100% ile
200%
100%
Target
50% ile
100%
50%
Threshold
25% ile
25%
0%
Below Threshold
<25% ile
0%
0%
Note:  Amounts interpolated between threshold and maximum.



"Total Stockholder Return" or "TSR" = (Ending Common Stock Price – Beginning
Common Stock Price + Dividends, if any, paid over the Performance
Period)/Beginning Common Stock Price.
"Ending and Beginning Common Stock Price" = the average Common Stock Price for
the 20 trading days prior to the ending and beginning dates of the Performance
Period.
"Common Stock Price" = the closing price for the day as reported on the
applicable exchange or market.
 

--------------------------------------------------------------------------------

TSR of the Company or any member of the Peer Group shall be equitably adjusted
to reflect any spin off, stock split, reverse stock split, stock dividend,
recapitalization, or reclassification or other similar change in the number of
outstanding shares of common stock.
2.3            The amount payable to the Award Recipient pursuant to this
Agreement, if any, shall be paid in cash, unless the Committee determines to
make payment in shares of Common Stock.  Any Units payable to the Award
Recipient shall be calculated by multiplying the number of Units awarded to the
Award Recipient by the Performance Percentage set forth above for the level of
achievement of the performance criteria set forth in Section 2.2. By way of
example, if the Company reached the 50th percentile in Relative TSR, 100% of the
Units would be payable to the Award Recipient. Except as provided in Section
3.2, the cash value payable shall be determined by multiplying the number of
Units payable by the Fair Market Value of a share of Common Stock on the date of
the Committee's certification described in Section 2.4 below.
2.4            Except as otherwise provided in Section 3.2, payment of amounts
due shall be made between the end of the Performance Period and the March 15
following the end of the Performance Period.  Prior to any payments under this
Agreement, the Committee shall certify in writing, by resolution or otherwise,
the amount to be paid in respect of the Units as a result of the achievement of
Relative TSR.  If the Award Recipient's compensation is subject to the deduction
limitation provided in Section 162(m) of the Code, notwithstanding any terms of
the Plan and except as provided in Section 3.2, the Committee shall not (a)
increase the amount payable to the Award Recipient to an amount that is higher
than the amount payable under the formula described herein; (b) waive any of the
Relative TSR requirements provided herein; or (c) accelerate the vesting of the
Units.
3.
EFFECT OF CERTAIN EVENTS
3.1            In the event of the Award Recipient's termination of employment
prior to the end of the Performance Period due to (a) death, (b) disability
(within the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended (the "Code") ("Disability"), or (c) Retirement (as hereinafter defined),
the Award Recipient shall vest in a number of Units determined by multiplying
the number of Units granted by a fraction, the numerator of which is the number
of full months between the beginning of the Performance Period and the date of
termination due to death, Disability, or Retirement and the denominator of which
is thirty-six (36).  The Committee shall determine the number of Units vested
and the amount to be paid to the Award Recipient or his estate in accordance
with Section  2.4 based on the Relative TSR performance criteria for the entire
Performance Period, and any amount payable to the Award Recipient under this
Section 3.1 shall be made to him or her within the time period specified in
Section 2.4.  As used herein, "Retirement" is defined as the voluntary
termination of employment at or after age 55 with at least five years of service
and the Award Recipient not, at any time on or before the date that is two years
following termination of employment, accepting employment with, acquiring a 5%
or more equity or participation interest in, serving as a consultant, advisor,
director or agent of, directly or indirectly soliciting or recruiting any
employee of the Company who was employed at any time during Award Recipient's
service with the Company, or otherwise assisting in any other capacity or manner
any company or enterprise that is directly or indirectly in competition with or
acting against the interests of the Company or any of its lines of business,
except for any service or assistance that is provided at the request or with the
written permission of the Company.
3.2            In the event of a Change of Control, the Award Recipient shall
vest in all of the Units granted to the Award Recipient under this Agreement. 
The amount paid with respect to the Units will be determined based on the
Relative TSR performance criteria as set forth in Section 2.2; however, the
total stockholder return of the Company and the Peer Group will be determined
over an adjusted performance period, defined as the period beginning on the
original beginning date of the Performance Period and ending on the effective
date of the Change of Control.  If the award is payable in cash, the cash value
payable shall be determined by multiplying the number of Units payable by the
Fair Market Value of a share of Common Stock on the effective date of the Change
of Control.  Payment shall be made to the Award Recipient as soon as
administratively practical following the Change of Control, but in no event
later than two and one-half months following the end of the year in which such
Change of Control occurs.  Notwithstanding the foregoing, if the Change of
Control does not qualify as a "change in control event" under Section 409A of
the Code, and any regulations or guidance promulgated thereunder, then payment
shall be made at the time specified in Section 2.4.
3.3            The Units may also vest under circumstances provided in severance
arrangements established by the Company.  The Company and the Award Recipient
agree and acknowledge that if the Award Recipient is a party to a severance
agreement with the Company or a participant in a severance plan of the Company
that provides for accelerated vesting of restricted stock units that were
scheduled to vest within a specified period, the Units will be treated as
scheduled to vest within such specified period if the Performance Period for
such Units is scheduled to end within such specified period and the Relative TSR
for the Performance Period results in a payout for the Units.  By way of
example, if an Award Recipient's employment is terminated by the Company under
circumstances that would entitle the Award Recipient to the acceleration of
vesting of any restricted stock units that are scheduled to vest within the next
twelve months and the Award Recipient holds Units with a Performance Period
ending within the next twelve months, the Award Recipient would receive a payout
for those Units following the end of the Performance Period in accordance with
the terms of this Agreement based on the Company's Relative TSR for the
Performance Period.

--------------------------------------------------------------------------------

4.
TAXES
4.1            To the extent that the receipt or payout of the Units results in
income to the Award Recipient for federal, state, or local income or employment
tax purposes with respect to which the Company has a withholding obligation, the
Company shall withhold all applicable amounts from any cash payable under this
Agreement in settlement of the Units or from any other amounts payable to the
Award Recipient by the Company.
4.2            It is intended that the payments and benefits provided under this
Agreement will comply with, or be exempt from, the requirements of Section 409A
of the Code.  This Agreement shall be interpreted, construed, administered, and
governed in a manner that effects such intent.  No acceleration of the
settlement of the Units shall be permitted unless permitted under Section 409A.
5.
NO CONTRACT OF EMPLOYMENT INTENDED
Nothing in this Agreement shall confer upon the Award Recipient any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Award Recipient's employment relationship
with the Company at any time.
6.
BINDING EFFECT
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, and successors.
7.
INCONSISTENT PROVISIONS
The Units granted hereby are subject to the provisions of the Plan as in effect
on the date hereof and as it may be amended.  If any provision of this Agreement
conflicts with a provision of the Plan, the Plan provision shall control.
8.
UNSECURED PROMISE TO PAY
The Company's obligation under the Plan and this Agreement is an unsecured and
unfunded promise to pay benefits that may be earned in the future.  The Company
shall have no obligation to set aside, earmark or invest any fund or money with
which to pay its obligations under this Agreement.  The Award Recipient or any
successor in interest shall be and remain a general creditor of the Company in
the same manner as any other creditor having a general claim for matured and
unpaid compensation.
9.
GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas.
10.
SEVERABILITY
If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal,
or unenforceable in any respect as written, the Award Recipient and the Company
intend for any court construing this Agreement to modify or limit such provision
so as to render it valid and enforceable to the fullest extent allowed by law. 
Any such provision that is not susceptible of such reformation shall be ignored
so as to not affect any other term or provision hereof, and the remainder of
this Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid, illegal, or
unenforceable, shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

--------------------------------------------------------------------------------

11.
COMPANY'S RECOVERY RIGHT
11.1 The Company has the right to recover any Units issued under the Plan to the
Award Recipient if (a) the Company's financial statements are required to be
restated at any time beginning on the effective date of this Agreement and
ending on the third anniversary of the end of the Performance Period and the
Committee determines that the Award Recipient is responsible, in whole or in
part, for the restatement, or (b) the Units are subject to any clawback policies
the Company may adopt in order to conform to the requirements of Section 954 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and any resulting
rules issued by the Securities and Exchange Commission or national securities
exchanges thereunder.
11.2            The Award Recipient accepts the Units subject to such recovery
rights of the Company and in the event the Company exercises such rights, the
Award Recipient shall promptly return the Units to the Company upon demand.  If
the Performance Period has ended and the Units have been settled at the time the
Committee makes the determination referred to in Section 11.3, the Award
Recipient shall pay to the Company, without interest, all cash received by the
Award Recipient in respect of the Units and return to the Company all shares of
Common Stock acquired by the Award Recipient in respect of the Units (or other
securities into which such shares have been converted or exchanged) or, if such
shares are no longer held by the Award Recipient, he or she shall pay to the
Company, without interest, all cash, securities or other assets received by the
Award Recipient upon the sale or transfer of such stock or securities. The
Company may, if it chooses, effect such recovery by withholding from other
amounts due to the Award Recipient by the Company.
11.3            All determinations regarding the applicability of the provisions
of this Section 11 shall be in the discretion of the Committee. In making its
determination, the Committee shall consider, among other things, the cost and
benefit to the Company of making such demand and the level of unjust enrichment
received by the Award Recipient. If the Committee elects to seek recovery, it
may determine to seek recovery of all or only a portion of the Units, or the
value thereof as provided in Section 11.2.
12.
ENTIRE AGREEMENT; MODIFICATION
The Plan and this Agreement contain the entire agreement between the parties
with respect to the subject matter contained herein.  Any oral or written
agreements, representations, warranties, written inducements, or other
communications made prior to the execution of the Agreement shall be void and
ineffective for all purposes.  The Committee may amend, modify, or terminate the
Units at any time prior to vesting in any manner not inconsistent with the terms
of the Plan.  Notwithstanding the foregoing, no amendment, modification, or
termination may materially impair the rights of an Award Recipient hereunder
without his or her consent.
By Award Recipient's signature below, Award Recipient represents that he or she
is familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof.  Award Recipient
has reviewed the Plan and this Agreement in their entirety and fully understands
all provisions of this Agreement.  Award Recipient agrees to accept as binding,
conclusive, and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Award Recipient has executed this
Agreement, all effective as of the date first above written.


CAL DIVE INTERNATIONAL, INC.
 
By:
   
Quinn J. Hébert
Chairman, President and
Chief Executive Officer

 


 
AWARD RECIPIENT:
 
   
   







--------------------------------------------------------------------------------

 
Schedule A






PEER GROUP COMPANIES


Dril-Quip Inc.
Gulf Island Fabrication, Inc.
Gulfmark Offshore Inc.
Helix Energy Solutions Group, Inc.
Hercules Offshore Inc.
Hornbeck Offshore Services Inc.
Matrix Service Company
Newpark Resources, Inc.
PHI Inc.
TETRA Technologies Inc.
Tidewater Inc.
Vantage Drilling Co.


If any Peer Group company's Relative TSR shall cease to be publicly available
(due to a business combination, receivership, bankruptcy or other event) or if
any such company is no longer publicly held, the Committee shall exclude that
company from the Peer Group.  


 If the number of Peer Group companies is reduced to eight companies, the first
company listed on the substitute Peer Group list shall be added to the Peer
Group so that the number of Peer Group companies will not be lower than nine
companies.  Once a company is removed from the Peer Group as described above,
that company shall be treated as having been removed from the Peer Group for the
entire Performance Period and the substitute Peer Group company shall be treated
as included in the Peer Group for the entire Performance Period.




SUBSTITUTE PEER GROUP


Seacor Holdings, Inc.
Bristow Group, Inc.
Basic Energy Services, Inc.
Key Energy Services, Inc.
 
 

--------------------------------------------------------------------------------

                                                                    

